t c memo united_states tax_court eric d fultz and sandra a fultz petitioners v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioners blaine holiday for respondent memorandum findings_of_fact and opinion goeke judge petitioners petitioned the court to redetermine deficiencies respondent determined in their federal income taxes for and of dollar_figure and dollar_figure respectively some of the adjustments in respondent’s original determinations are no longer disputed the issue remaining for decision is whether petitioners are liable for self-employment_tax under section on value-added payments that eric fultz mr fultz received from an agricultural_cooperative we hold the value-added payments are subject_to the self-employment_tax findings_of_fact some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in tracy minnesota at the time their petition was filed during all relevant years mr fultz was a farmer and ran a farm operation involving grain and livestock sandra fultz mrs fultz was a store manager fultz farms inc fultz farms inc fultz farms was incorporated in date by bernard fultz mr fultz’s father during the years at issue petitioners owned approximately acres of farm 1respondent has conceded an adjustment in a ag rent-se income for and along with the corollary and computational adjustments associated with that adjustment in addition petitioners presented no argument nor provided any evidence with regard to adjustments b dividends or d patronage_dividends for either year and therefore have conceded those adjustments 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded land which they leased to fultz farms fultz farms was involved in growing crops such as corn and soybeans and hog farming the corn and grain grown on the farm also provided feed for livestock during the years in issue dennis fultz mr fultz’s brother was president of fultz farms and mr fultz was vice president secretary and treasurer of fultz farms dennis fultz and mr fultz were also directors during and mr fultz owned percent of fultz farms minnesota corn processors in approximately minnesota corn processors mcp an agricultural_cooperative was formed under the laws of the state of minnesota by a group of minnesota farmers mcp’s goal was to collectively provide a corn processing capability to its members and to realize profits for the members based upon the increased values of that processed corn had mcp not been created petitioners and other farmers would have been limited to selling their corn as raw corn and the processing profits would have been realized by others mcp’s articles of incorporation authorized it to issue big_number shares of common_stock at dollar_figure per share and big_number shares of nonvoting preferred_stock at dollar_figure per share the shares of such stock could be held only by producers of agricultural 3bernard fultz resigned as vice president of fultz farms in date and as a director of fultz farms sometime between date and date products who reside in the territory served producers referred to persons actually engaged in the production of one or more of the agricultural products handled by mcp producers of agricultural products eligible for membership and having acquired a minimum of shares of common_stock of mcp were recognized as members a units of equity participation mr fultz purchased shares of stock in mcp in approximately date when mcp was first organized subsequently before date mrs fultz also acquired stock in mcp both petitioners held enough shares of mcp stock in to qualify as members of mcp as members they were able to purchase additional units of equity participation units in mcp between date and date mr fultz purchased a total of big_number units during the years in issue mr fultz purchased big_number units in date and big_number units in date in addition mr fultz executed a subscription agreement in date in which he agreed to pay for an additional big_number units with a 10-percent downpayment immediately and the remainder due in two later installments the record does not indicate whether this transaction was completed mrs fultz purchased big_number units in date and big_number units in date each unit represented one potential bushel of corn that the member might agree to supply to mcp in order to supply corn to mcp a producer was required to hold at least big_number units corn producers who wished to supply corn to mcp were also required annually to execute a uniform marketing agreement uma the producer was obligated to deliver to mcp the number of bushels provided in the uma although both petitioners were members of mcp the record contains only umas executed by mr fultz b umas between mcp and mr fultz mr fultz executed a uma dated date for the year and also executed a uma for but that agreement is not a part of the record collectively the units and the umas defined the scope of mr fultz’s obligation to mcp pursuant to the umas between mr fultz and mcp mr fultz was obligated to deliver to mcp a certain amount of corn during each processing year the umas outlined the terms with respect to production processing and marketing of the corn the umas mr fultz executed in and obligated mcp to process the grain each year in a manner it deemed to be in the best interests of the cooperative and its members and to market the processed corn products at the best price that could be obtained on the open market mr fultz was obligated to acquire and deliver the corn to mcp in the umas mr fultz appointed mcp as his agent 4mcp’s processing year started on the first day of october of each year and ended on the last day of september of the following year in both the selling and marketing of the corn committed to mcp in addition mcp had sole and complete discretion in all phases of the marketing activity the and umas did not obligate fultz farms only mr fultz and mcp were parties to the agreements the umas specified that mcp was obligated to pay mr fultz for delivered corn as follows an initial payment of percent of the loan value per bushel of corn delivered within days of mcp’s acceptance of the corn storage and interest payments for corn delivered after october of each processing year an additional payment value-added payment for the value added to the corn during its processing by mcp which was to be based on a yearend determination of mcp’s net_proceeds from all of its operations which would further compensate mr fultz for his corn and still allow mcp to retain its financial integrity and patronage_dividends under the umas mr fultz was required to produce and deliver corn to mcp for processing three times a year october through january february through may and june through september giving approximately a third of the total required annual quantity at each delivery time mr fultz was free to satisfy his delivery obligations through several means he could meet these obligations to mcp with corn that was grown on his own farm or acquired on the open market by hiring an outside grower or from pool corn pool corn was corn maintained by mcp and made available for members to use in order to meet their production and delivery obligations under the umas a member using pool corn completed a pool corn certificate which required that member to check a box on the certificate requesting that the obligation be fulfilled through the pool and to charge the member’s account with an acquisition fee of cents per bushel or the going charge at that time for this service any check that was sent to mr fultz in payment for delivered corn would have been offset by whatever charge he had incurred for the pool corn the pool corn certificates were sent directly to mr fultz not fultz farms if fultz farms fell short of corn to satisfy mr fultz’s obligation to mcp on some occasions corn was purchased by fultz farms from a local elevator in lieu of using pool corn petitioners’ and tax years a leases between petitioners and the corporation in mr fultz executed a lease agreement with fultz farms this lease remained effective in and and reflected petitioners as lessors and fultz farms as lessee the lease provided that petitioners would receive rent from fultz farms for a house farm_land and mcp shares because of the parties’ partial settlement only the mcp shares are relevant to this opinion the lease rate on mcp shares rented from petitioners wa sec_50 cents per bushel of corn delivered to mcp mcp was not a party to the lease arrangement and fultz farms was neither a shareholder nor a member of mcp in and mr fultz personally received value-added payments from mcp by check when mr fultz received the checks for value-added payments from mcp in his name he deposited the checks within a day or two and he or mrs fultz then wrote out personal checks to fultz farms for the same amounts b petitioners’ member activity with mcp in mr fultz received value-added payments from mcp of dollar_figure and in he received dollar_figure in value-added payments for both years processed corn had a higher fair_market_value than raw corn the amounts of the value-added payments had no impact on the amount petitioners were to receive under the leases fultz farms had no contractual relationship with mcp with respect to the value-added payments for both and fultz farms experienced shortfalls in the required bushels mr fultz was to produce as a result mr fultz had to purchase big_number bushels of pool corn in to supplement the big_number bushels actually delivered and big_number bushels of pool corn in to supplement the big_number bushels actually delivered c petitioners’ income_tax returns and respondent’s determinations petitioners timely filed their and federal_income_tax returns with respect to self-employment_tax petitioners did not complete and attach to either return a schedule se computation of self-employment_tax respondent made adjustments to mr fultz’s self-employment_income of dollar_figure for and dollar_figure for which reflect the amounts he ultimately received from fultz farms per the lease related to the value-added payments and in each year the adjustment is less than the actual value-added payments to mr fultz we accept this as a partial concession by respondent but our holding is based upon the original payments from mcp to mr fultz not petitioners’ relationship with fultz farms respondent completed and attached to the notice_of_deficiency schedules se for mr fultz’s self-employment_tax for the years at issue no self-employment_tax was determined for mrs fultz for or respondent also determined that petitioners are entitled to a deduction equal to one-half of the amount of mr fultz’s self-employment_tax liability opinion this case presents the question whether value-added payments mr fultz received from mcp a minnesota agricultural_cooperative are subject_to self-employment_tax under sec_1401 payments from mcp have previously been the subject of decisions of this court and the court_of_appeals for the eighth circuit where an appeal of this case would lie in 118_tc_138 affd 353_f3d_595 8th cir this court held and the court_of_appeals affirmed that value-added payments received by members of mcp were subject_to self-employment_tax and that the self-employment_income of a member of mcp includes income that the member derives from the business conducted by mcp as an agent of the member it has been stipulated that before the period in dispute mr fultz purchased shares of stock in mcp and units of equity participation mr fultz entered into umas with mcp in which he represented he was a producer or owner of the corn he would deliver under the mcp program corn was delivered to mcp to meet his obligation on his accounts to mcp and he received value- added payments from mcp all these factors were present in bot nevertheless petitioners maintain the present case should be distinguished from bot because they entered into a lease agreement with fultz farms under which they purportedly assigned to fultz farms all their responsibilities and duties as holders of the units and all the value-added payments due from mcp petitioners also assert that although mr fultz received the checks representing the value-added payments from mcp petitioners immediately wrote a check to fultz farms for the full amount of each check issued to mr fultz by mcp petitioners maintain that once fultz farms was incorporated they no longer had the assets and ability needed to grow the corn required by mr fultz’s equity participation in mcp petitioners represent that fultz farms assumed the obligation to produce the corn for mcp pursuant to the lease and the payments they personally received from fultz farms were akin to the rent on the farm real_estate paid to them by fultz farms accordingly petitioners argue they were not subject_to self-employment_tax see 236_f3d_410 8th cir revg tcmemo_1999_333 this dispute is simply stated as whether the lease arrangement with fultz farms precludes the inclusion of the mcp value-added payments in mr fultz’s self-employment_income there are several aspects of the umas with mcp and the facts regarding the mcp payments that present impediments to petitioners’ position to purchase units in mcp the purchaser was required to own stock in mcp mr fultz owned the mcp stock fultz farms did not mr fultz entered into the umas with mcp which appointed mcp as his agent and he agreed to deliver the requisite quantities of corn to mcp each year fultz farms was not a party to any agreement with mcp in his agreement with mcp mr fultz represented himself as the grower or owner of corn mr fultz was personally obligated to mcp and personally benefited from his agreements with mcp through the receipt of payments from mcp petitioners’ position presents an argument analogous to the taxpayers’ argument in bot v commissioner supra the bots argued that their intent in purchasing the mcp equity units was to make an investment they reasoned that this subjective intent prevented the application of the self-employment_tax to the proceeds received from mcp this court and the court_of_appeals for the eighth circuit rejected this argument the court_of_appeals explained why the bots’ argument failed despite their assertions that they bought the units of participation as an investment the program operated on the basis that they were producers or owners of the corn delivered under the program and that mcp acted as their agent in further processing and marketing the corn the bots should be held to their representations if they want the benefits of the coop program they must bear the burdens as well cf estate of 268_f3d_553 8th cir once chosen the taxpayers are bound by the consequences of the transaction as structured even if hindsight reveals a more favorable tax treatment bot v commissioner f 3d pincite this reasoning applies to petitioners’ assertion that they assigned their rights under the mcp agreements to fultz farms because petitioners’ purported assignment did not bind mcp fultz farms did not own any stock in mcp was not a member of mcp and would not have been able to contract with mcp for the delivery of the corn mcp paid mr fultz not fultz farms as the grower or owner of the corn and mcp acted as mr fultz’s agent in marketing the corn accordingly we find this case is controlled by 118_tc_138 and thus hold the payments from mcp must be included in mr fultz’s income from self- employment in light of the foregoing and to reflect concessions by the parties decision will be entered under rule
